Citation Nr: 0623876	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  06-13 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for tinnitus.

2.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to March 
1946, and from January 1947 to January 1948.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
It is advanced on the Board's docket.

This decision decides only the Meniere's disease claim.  The 
issue of whether new and material evidence has been submitted 
to reopen the tinnitus claim is REMANDED to the RO, via the 
Appeals Management Center, in Washington, D.C.  The veteran 
will be notified if further action is needed from him on that 
issue.  


FINDING OF FACT

Meniere's disease is not shown to be etiologically related to 
active service.


CONCLUSION OF LAW

Service connection for Meniere's disease is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Preliminary Matters

In February 2004, the veteran filed a claim of entitlement to 
service connection for Meniere's disease.  A June 2004 rating 
decision denied the claim.  In February 2005, the RO again 
denied the claim.  In the 2005 rating decision, the RO 
characterized the issue as "new and material evidence to 
reopen" the Meniere's disease service connection claim.  The 
issue is service connection, not new and material evidence to 
reopen, as the veteran did file statements in September and 
December 2004, within the one-year appeal period after the 
February 2004 RO denial.  In the Board's opinion, either 
statement could reasonably be construed as a notice of 
disagreement.  A Statement of the Case was issued in February 
2006, and the veteran perfected an appeal on the issue in 
March 2006.

Analysis     

The veteran contends, generally, that he had hearing problems 
since service.  Based thereon, the veteran previously sought 
service connection for, and was denied, service connection 
for ear infections, Meniere's disease, and tinnitus 
(discussed separately in the remand section below).  Service 
connection is, however, in effect for bilateral sensorineural 
hearing loss.  A 10 percent rating has been in effect for 
hearing loss since December 5, 2002; a 30 percent rating has 
been in effect since February 10, 2004.

Meniere's disease is a diagnosis distinct and separate from 
sensorineural hearing impairment, and as well, tinnitus, 
although the Board concedes that they might have in common 
the manner in which they manifest themselves (in other words, 
the actual manifestation experienced might be similar to the 
extent that they result in reduced auditory acuity).  The 
record certainly does reflect present diagnosis of Meniere's 
disease specifically.  It is evident, too, that the veteran 
has been diagnosed with tinnitus.  See March 2004 VA 
audiology examination report; Dr. Fields's report received in 
February 2004 (apparently prepared between January-February 
2004, as the report refers to a January 2004 examination).  
Evidence of current manifestation of a claimed disability is 
a basic criterion for service connection.  38 C.F.R. § 3.303 
(2005); Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. 
§§ 1110 and 1131 require the existence of a present 
disability for VA compensation).  
    
Service connection also requires evidence that a claimed 
disability resulted from disease or injury incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002).  This is generally 
referred to as direct service connection. 

The veteran's service medical records for service in the Navy 
(October 1945-March 1946) include both entrance and 
separation medical examination reports.  They indicate 
nothing about Meniere's disease or symptoms apparently 
associated therewith, like dizziness or imbalance (or even 
abnormal hearing).  Also, a January 1948 separation medical 
examination report (Army service) documents no abnormal 
clinical findings concerning the veteran's ears.  While the 
record does not contain evidence of an Army enlistment or 
entrance medical examination dated in or around January 1947, 
negative evidence at separation from the Army in January 1948 
would tend not to buttress a contention that Meniere's was 
manifested during that service period.  Even the report of a 
July 1950 medical examination conducted at the Anacostia NAS 
after conclusion of both period of service fails to document 
any such findings.  In this connection, it is pertinent that, 
while service connection was granted for hearing loss, that 
decision was based in part on reported noise exposure in 
service and/or claim as to damage to eardrums associated with 
treatment for influenza.  See August 2002 Board decision 
granting service connection for hearing loss.  Thus, to the 
extent that the veteran and his representative might be 
arguing that the fact that service connection has been 
granted for hearing impairment may be indicative of 
development (or onset of) Meniere's disease during service, 
the Board is not convinced.  In short, the record, to date, 
does not indicate that Meniere's disease was manifested 
during service.  

Moreover, even if the Board were to assume, for the purposes 
of argument, that presumptive service connection criteria in 
38 C.F.R. §§ 3.307 and 3.309(a) (2005) (even though a claimed 
disability is not manifested in service, service connection 
may be granted for "organic diseases of the nervous system" 
with evidence of manifestation thereof to a degree of 10 
percent or higher within one year after discharge from 
service) apply to Meniere's disease, the claim cannot be 
granted thereunder.  Not only does the record fail to show a 
diagnosis of Meniere's disease within the presumptive period, 
the earliest clinical evidence of such diagnosis is dated in 
2004, which represents a gap in time of more than half-
century between discharge (from Army service in 1948) and 
diagnosis.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service).       
   

Nor does the record present post-service evidence linking 
service, whether in the Navy or Army, and Meniere's disease.  
See 38 C.F.R. § 3.303(d) (2005).  Such evidence must be in 
the form of a medical record or doctor's opinion, as the 
issue of whether etiological link is found is in the province 
of medical professionals qualified to opine thereon through 
appropriate education, training, or other specialized 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
495 (1992) (Lay evidence is acceptable to prove the 
occurrence of an injury during service or symptomatology over 
time when such symptomatology is within the purview of, or 
may be readily recognized by, lay persons, but is incompetent 
to prove a matter requiring medical expertise.).  Where the 
issue involves medical causation, competent medical evidence 
is required to support the claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

It follows, that, while the Board acknowledges multiple 
layperson statements submitted by the veteran's friends to 
the effect that the veteran has had hearing problems over the 
years, and such statements may speak to continuity of 
pertinent symptoms over time, the Board requires medical 
evidence of nexus between Meniere's disease and service.  
What has been proffered to date does not support the claim.  
In particular, Dr. Fields (private) himself, who diagnosed 
the veteran with Meniere's disease, does not opine as to such 
a link.  Rather, he concluded in September 2004 that exact 
causes of Meniere's disease are unknown; that it is a 
progressive disease whose date of onset, in the veteran's 
case, is unknown; and that Meniere's presents a "very 
deceptive disease process making the determination of exactly 
when it began and exactly what caused it very difficult."  
Based on his review of medical literature on Meniere's 
disease, Dr. Fields opined that the veteran might have a 
metabolism defect and "defective weakness" in the inner 
ear, possibly congenital, which could be the cause of his 
Meniere's disease.  Also, the doctor cited certain factors 
deemed to aggravate Meniere's disease (nutrition, stress, 
allergies).  In essence, the doctor concluded that, in the 
veteran's case, etiology and approximate date of onset of 
Meniere's disease are unknown.    

Based on the foregoing, the Board must conclude that the 
preponderance of the evidence is against service connection.  
Therefore, it does not apply the benefit-of-reasonable doubt 
rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).      

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In a March 2004 letter sent before the issuance of the June 
2004 rating decision denying service connection for Meniere's 
disease (initial denial), the veteran was informed that 
evidence pertinent to a service connection claim would be 
evidence showing that the claimed disability was incurred in, 
or aggravated by, service; existence of the claimed 
disability; and an etiological nexus between service and the 
disability.  He was told that, if he identifies the sources 
of such evidence, then VA would assist him in obtaining it, 
but that he ultimately is responsible for substantiating his 
claim with evidence not in federal custody.  As for the 
"fourth element," the February 2006 Statement of the Case 
(SOC) cited 38 C.F.R. § 3.159, from which the element is 
derived.  It is also evident from the June 2004 and February 
2005 rating decisions and the SOC that VA informed him of 
pertinent criteria, and explained why service connection 
remains denied.  

Although the RO did not literally ask the veteran to "supply 
everything he has concerning Meniere's disease" or something 
else to that effect, the Board finds no   prejudice resulted 
due to a substantive content defect or as to timing of the 
notice.  As recently as in April 2006, after filing VA Form 
9, the veteran submitted essentially duplicative evidence (a 
lay statement nearly identical to that previously submitted 
and another copy of Dr. Field's September 2004 report), but 
stated that he has no additional evidence.  Thereafter, no 
additional evidence was added to the record, although the 
representative submitted additional argument, which the Board 
has taken into consideration.  No specific argument was made 
as to a notice defect; neither the veteran nor his 
representative reported that additional, pertinent evidence 
exists, but that additional time is needed to submit it or 
that assistance is needed to obtain it.    

Further, as service connection is denied, the veteran is not 
prejudiced due to lack of notice on how VA evaluates degree 
of disability, or of criteria governing the effective date 
for service connection or for rating the degree of 
disability.  Neither "veteran" status, nor diagnosis of 
Meniere's disease, is at issue; the veteran was advised that 
evidence of etiological nexus between service and the claimed 
disability is needed.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Based on the foregoing, the Board finds that the duty to 
notify was substantially met, and to the extent there were 
some notice defects, they are non-prejudicial, as explained 
above.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether prejudice occurred); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA and 
private medical records, VA examination findings, the 
veteran's and other laypersons' statements, and prior claims 
adjudication history.  Despite appropriate notice during 
appeal, the veteran did not identify sources of missing, 
pertinent evidence.  Thus, the Board concludes that VA's duty 
to assist was met.    


ORDER

Service connection for Meniere's disease is denied.


REMAND

Service Connection - Tinnitus

In August 2002, the Board denied service connection for 
tinnitus.  The key basis for Board denial was the lack of 
clinical evidence linking tinnitus to active duty. 

The August 2002 Board decision was the last final denial of 
service connection for tinnitus.  A Board denial is deemed 
final as of the date stamped on the face of the decision.  
38 C.F.R. § 20.1100(a) (2005).  In September 2002, the 
veteran attempted to reopen the claim.  In January 2004 and 
February 2005 rating decisions, the RO determined that new 
and material evidence was not submitted to reopen the claim.    

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the U.S. Court of Appeals for Veterans Claims (Court) 
decided that VA's duty to notify a claimant seeking to reopen 
a claim included notice of evidence and information necessary 
to reopen the claim and to establish entitlement to the 
underlying service connection claim.  The Court further 
determined that VA must, in the context of a claim to reopen, 
address the specific basis or bases for prior denial and 
respond with a notice that specifically describes what 
evidence would be necessary to substantiate that element(s) 
required to establish service connection as deemed 
insufficient in the previous denial.  The RO's duty-to notify 
notice of record was not fully compliant with Kent.

Also, the Board acknowledges the representative's argument 
submitted with VA Form 646, dated in May 2006.  In that 
argument, the veteran, through his representative, appears to 
have raised an issue to the effect that service connection 
for tinnitus should be granted on a secondary-causation 
basis.  38 C.F.R. § 3.310(a) (2005).  While this case is on 
remand status, the RO should obtain clarification as to 
whether such a claim is being made.  If so, the RO should 
consider the contention in readjudication on remand.

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions.  VA will notify the appellant if further 
action is required.

1.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
obtained and associated with the claims 
file while the case is in remand status. 

2.  Send the veteran a notice consistent 
with 38 U.S.C.A. § 5103(a) and Kent that 
notifies the veteran of (a) evidence and 
information necessary to reopen the 
tinnitus service connection claim; and (b) 
what specific evidence would be required 
to substantiate the element(s) needed to 
grant service connection for tinnitus.  In 
particular, the letter should explicitly 
state the basis for prior denial of 
service connection for tinnitus; and then 
explain that the veteran could reopen the 
claim with medical evidence or a doctor's 
report showing, for instance, that his 
tinnitus is directly related to active 
service, or that he was found to have 
tinnitus in service.  The letter also 
should explain that, because the fact that 
he has and has had tinnitus is known, 
evidence that he currently has tinnitus or 
that ringing in the ears is worsening 
would not be new and material evidence for 
the purposes of reopening the claim, 
although clinical evidence of present 
diagnosis of tinnitus would be pertinent 
for the purposes of substantiating the 
underlying service connection claim, but 
if the record is deemed sufficient to 
first reopen the claim.  

Also advise the veteran that he may submit 
any additional evidence concerning his 
tinnitus not already of record while the 
case is on remand status.  If he needs VA 
assistance to obtain such missing records, 
then he must supply sufficient information 
about the sources of such evidence to 
enable VA to assist him.  

3.  Following such development, the RO 
should review and readjudicate the claim.  
If any benefit sought on appeal remains 
denied, then issue a Supplemental 
Statement of the Case that discusses 
governing law and regulations and a 
summary of all evidence added to the 
record after the issuance of the Statement 
of the Case.  Provide the veteran and his 
representative an opportunity to respond 
to it.  Thereafter, if in order, return 
the appeal to the Board.   

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the Court for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).








______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


